Case 2:16-cv-03493-FMO-AS Document 253 Filed 11/16/20 Page 1 of 7 Page ID #:8033




 1   Mark Anstoetter (pro hac vice)
     manstoetter@shb.com
 2   Brent Dwerlkotte (pro hac vice)
     dbdwerlkotte@shb.com
 3   SHOOK, HARDY & BACON L.L.P.
     2555 Grand Boulevard
 4   Kansas City, Missouri 64108
     Telephone: 816-474-6550
 5   Facsimile: 816-421-5547
 6   Attorneys for Defendants
 7
     BARON & BUDD, P.C.
 8   Scott Summy (admitted Pro Hac Vice, Texas Bar No. 19507500)
     SSummy@baronbudd.com
 9   Carla Burke Pickrel (admitted Pro Hac Vice, Texas Bar No. 24012490)
     cburkepickrel@baronbudd.com
10   3102 Oak Lawn Ave, #1100
     Dallas, Texas 75219
11   Telephone: (214) 521-3605
12   BARON & BUDD, P.C.
     John P. Fiske (SBN 249256)
13   Fiske@baronbudd.com
     11440 W. Bernardo Court, Suite 265
14   San Diego, California 92127
     Telephone: (858) 251-7424
15
     Proposed Lead Class Counsel
16

17                        UNITED STATES DISTRICT COURT
18         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
19
      CITY OF LONG BEACH, a municipal            CASE NO.: 2:16-cv-03493-FMO-AS
20
      corporation; COUNTY OF LOS
21    ANGELES, a political subdivision; CITY     RESPONSE TO THE NOTICE OF
      OF CHULA VISTA, a municipal
22    corporation; CITY OF SAN DIEGO, a          POSSIBLE AMICUS BRIEF
      municipal corporation; CITY OF SAN         FROM STATE ATTORNEYS
23    JOSE, a municipal corporation; CITY OF     GENERAL
24    OAKLAND, a municipal corporation;
      CITY OF BERKELEY, a municipal              Honorable Fernando M. Olguin
25    corporation; CITY OF SPOKANE, a
      municipal corporation; CITY OF
26    TACOMA, a municipal corporation;
      CITY OF PORTLAND, a municipal
27
      corporation; PORT OF PORTLAND, a
28    port district of the State of Oregon;
      BALTIMORE COUNTY, a political
Case 2:16-cv-03493-FMO-AS Document 253 Filed 11/16/20 Page 2 of 7 Page ID #:8034




      subdivision; MAYOR AND CITY
 1    COUNCIL OF BALTIMORE; all
 2    individually and on behalf of all others
      similarly situated,
 3                                  Plaintiffs,
 4
      v.

 5    MONSANTO COMPANY; SOLUTIA
      INC., and PHARMACIA LLC, and DOES
 6    1 through 100,
                            Defendants.
 7

 8
 9         Plaintiffs and Defendant (together Monsanto Company, Solutia Inc., and
10   Pharmacia LLC) (collectively, “the Parties”) submit this response to the Notice of
11   Possible Amicus Brief From State Attorneys General. ECF 245.
12                                     INTRODUCTION
13         The City of Long Beach alleged various common-law causes of action against
14   Defendant, seeking to recover alleged damages associated with the presence of
15   chemical polychlorinated biphenyls (or “PCBs”) in the environment. Several other
16   municipal entities filed similar lawsuits against Defendant and, after years of litigation,
17   the Parties negotiated a nationwide class settlement to resolve allegations against
18   Defendant related to Defendant’s manufacture, sale, testing, disposal, release,
19   marketing, promotion, or management of PCBs for alleged PCB-related environmental
20   impairments, including impairments to water bodies. (“Settlement Agreement”). ECF
21   213-1. On August 8, 2020, the Parties filed a Motion for Certification of Settlement
22   Class and Preliminary Approval of Class Action Settlement. See ECF 213.
23         Following the Parties’ motion, on August 24, 2020, the Parties received an
24   invitation from certain State Attorneys General to discuss the Settlement. The Attorneys
25   General wanted to “discuss the background of this case, the terms of the settlement, the
26   attorneys’ fees, and why counsel believes the settlement is in the best interest of the
27   Class. Counsel should be prepared in particular to discuss paragraph 81 of the
28
                                                  2
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                         RESPONSE TO THE NOTICE OF POSSIBLE AMICUS BRIEF
Case 2:16-cv-03493-FMO-AS Document 253 Filed 11/16/20 Page 3 of 7 Page ID #:8035




 1   Settlement. . . .”
 2            The Parties and certain Attorneys General participated in a spirited but productive
 3   teleconference on September 1, 2020, in which the Parties explained the background of
 4   the case, the terms of the Settlement, and why the Settlement is in the best interest of
 5   the Settlement Class Members. Paragraph 81 was discussed ad nauseam and the Parties
 6   explained why it did not affect the States’ rights. On October 8, 2020, the Parties sent a
 7   follow-up email to the Attorneys General and again addressed concerns related to
 8   Paragraph 81. The Attorneys General did not respond to the Parties’ October 8 email
 9   before submitting their notice of potential amicus brief, nor have the Attorneys General
10   referenced the Parties’ communications on these topics in their notice.
11                                          ARGUMENT
12            The concerns raised by the Attorneys General are misplaced and insufficient to
13   deny preliminary approval.1 The Attorneys General’s brief should not be considered
14   because it misconstrues key concepts of the Settlement and the relevant caselaw
15   concerning settlements of class actions and environmental law liability generally.
16   Nothing raised by the Attorneys General assists the Court in determining the fairness,
17   reasonableness, and adequacy of the Settlement.
18       I.      The Attorneys General Cite No Authority Allowing a Notice of Potential
19               Amicus Brief.
20            As a threshold matter, the Attorneys General posit they are duty-bound under the
21   Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1715, to proffer their opinions on the
22   Settlement. However, the Attorneys General have not identified any authority that
23   would allow them to submit their notice of potential “concerns” without seeking leave
24   of Court. Neither CAFA nor their status as Attorneys General is a sufficient basis to
25

26
     1
      Aside from not “formally” submitting an amicus brief or even leave of Court, Arizona
     and Alaska joined in the notice but do not have any Settlement Class Members in their
27
     State. Compare ECF 213 at Ex. A, with ECF 245 at Ex. A (213-2 at 52). And the State
28   of New Mexico has already settled its PCB claims with Defendants.
                                                    3
                                                               CASE NO.: 2:16-cv-03493-FMO-AS
                                           RESPONSE TO THE NOTICE OF POSSIBLE AMICUS BRIEF
Case 2:16-cv-03493-FMO-AS Document 253 Filed 11/16/20 Page 4 of 7 Page ID #:8036




 1   consider their notice of potential concerns here.
 2      II.     Paragraph 81 Does Not Discourage Law Enforcement or Contravene
 3              Public Policy.
 4            The Attorneys General misconstrue Paragraph 81. As the Parties explained
 5   during the September 1 teleconference and in their follow-up communications,
 6   Paragraph 81 applies only when a State Attorney General “files a future action (on or
 7   after March 27, 2020) against Defendant related to PCBs for which one or more
 8   Settlement Class Members were or are compensated under this settlement….”
 9   (emphasis added). This applies only when a State seeks to recover the same damages
10   that Monsanto has already paid under the Settlement. Indeed, under the plain language
11   of Paragraph 81, the 20 percent reduction is not a penalty but rather applies to claims
12   that Settlement Class Members had the right to settle and for which they will be
13   compensated. The 20 percent reduction addresses the potential scenario where
14   Monsanto must defend against a subsequent cause of action by a State, if such a
15   subsequent action by a State asserts the same claim for damages that has already been
16   addressed, and for which Monsanto has already compensated a Settlement Class
17   Member who had the right to settle and release the claim.
18            Nor do the State Attorneys General explain how Paragraph 81 discourages law
19   enforcement actions or “contravenes public policy” by “driving a wedge between the
20   states and their local jurisdictions.” ECF 245 at Ex. A. Vague notions of federalism and
21   public policy hold no sway here. Indeed, Paragraph 81 does not apply to traditional
22   statutory enforcement actions by a State under CERCLA or similar state statutes, which
23   are unambiguously excluded from the scope of the Release. Settlement Agreement, ¶
24   41 ("[N]othing in this Settlement Agreement will prelude or affect any action brought
25   by governmental entities seeking response costs, penalties, or other remedies, under the
26   Comprehensive Response, Compensation and Liability Act (“CERCLA”) or similar
27   state Superfund statutes and applicable regulations, or under any other laws or
28
                                                 4
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                         RESPONSE TO THE NOTICE OF POSSIBLE AMICUS BRIEF
Case 2:16-cv-03493-FMO-AS Document 253 Filed 11/16/20 Page 5 of 7 Page ID #:8037




 1   regulations, related to Defendant’s or a Released Person’s discharge or disposal of
 2   PCBs.”). The notion that the Settlement may “dissuade” state Attorneys General from
 3   taking action is belied by the fact that, on October 27, 2020, New Hampshire filed suit
 4   against Defendants for PCBs, and the Maryland Attorney General recently posted a
 5   public Request for Proposal for potential claims related to PCBs. See RFP Section 2.4
 6   A., Exhibit A.
 7         Nor would Paragraph 81 have any effect if an Attorney General were to bring a
 8   cause of action seeking damages that Settlement Class Members did not have the right
 9   to settle and for which Settlement Class Members were not being compensated. Only if
10   an Attorney General chooses to seek damages that Settlement Class Members had the
11   right to settle, and for which they were compensated by Monsanto under the Settlement
12   Agreement, does Paragraph 81 apply. In such an unlikely scenario, Monsanto reserves
13   all defenses to any potential future action.
14      III.   Settlement Class Members Release Claims Based on the Same Facts
15             Giving Rise to the Settlement.
16         As an initial matter, the Attorneys Generals did not previously raise concerns
17   regarding Paragraph 41 with the Parties. Regardless, the Release is narrowly tailored
18   and falls comfortably within controlling Ninth Circuit authority. The Attorneys General
19   summarily suggest the claims being released are much broader than the claims asserted
20   in the operative complaint. ECF. 245 Ex. A. The released claims and the factual
21   predicate for the released claims align with the allegations in the Third Amended
22   Complaint. Compare Paragraphs 6-12, 96 and 100-108 of the Third Amended
23   Complaint, with Paragraph 106 of the Settlement Agreement. Further, the Parties are
24   empowered to release claims “based on the identical factual predicate as that underlying
25   the claims in the settled class action” even though “the claim was not presented and
26   might not have been presentable in the class action.” Hesse v. Sprint Corp., 598 F.3d
27   581, 590 (9th Cir. 2010). Nor does the Release have any impact on the States; indeed,
28
                                                    5
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                         RESPONSE TO THE NOTICE OF POSSIBLE AMICUS BRIEF
Case 2:16-cv-03493-FMO-AS Document 253 Filed 11/16/20 Page 6 of 7 Page ID #:8038




 1   as the Attorneys General note, “because states are not members of the proposed class,
 2   the Settlement Agreement cannot have any legal effect on their rights.” ECF 245 at Ex.
 3   A.
 4         Under the Settlement Agreement, Settlement Class Members and Defendant
 5   release any and all claims and causes of action that were or could have been brought in
 6   in this litigation based on, relating to, concerning or arising out of the alleged PCB-
 7   related environmental impairments, including to water bodies. Settlement Agreement
 8   ¶ 106. Settlement Class Members are only releasing claims based on the factual
 9   predicate as required by Hesse. There are not any material differences between the
10   claims being released and the claims set out in the operative Third Amended Complaint.
11   And even if there were, under controlling precedent, the Ninth Circuit has “held that
12   federal district courts properly released claims not alleged in the underlying
13   complaint where those claims depended on the same set of facts as the claims that gave
14   rise to the settlement.” Hesse, 598 F.3d at 590. The Court should therefore reject the
15   concerns raised by the Attorneys General because they are not helpful in determining
16   whether the Settlement is fair, reasonable, and adequate.
17                                      CONCLUSION
18         For these reasons, the concerns raised by the Attorneys General are misplaced
19   and insufficient to deny preliminary approval.
20

21
      NOVEMBER 16, 2020                         Respectfully submitted,

22                                              /s/ Mark Anstoetter
                                                Mark Anstoetter (Pro Hac Vice)
23                                              manstoetter@shb.com
                                                Brent Dwerlkotte (Pro Hac Vice)
24                                              dbdwerlkotte@shb.com
                                                SHOOK, HARDY & BACON L.L.P.
25                                              2555 Grand Boulevard
                                                Kansas City, Missouri 64108
26                                              Telephone: 816-474-6550
                                                Facsimile: 816-421-5547
27
                                                Attorneys for Defendants
28
                                                 6
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                        RESPONSE TO THE NOTICE OF POSSIBLE AMICUS BRIEF
Case 2:16-cv-03493-FMO-AS Document 253 Filed 11/16/20 Page 7 of 7 Page ID #:8039




 1
                                                  /s/ John Fiske
                                                  John Fiske (SBN 249256)
 2                                                Fiske@baronbudd.com
                                                  BARON & BUDD, P.C.
 3                                                11440 W. Bernardo Court, Suite 265
                                                  San Diego, California 92127
 4                                                Telephone: (858) 251-7424

 5                                                BARON & BUDD, P.C.
                                                  Scott Summy (admitted Pro Hac Vice,
 6                                                Texas Bar No. 19507500)
                                                  SSummy@baronbudd.com
 7                                                Carla Burke Pickrel (admitted Pro Hac
                                                  Vice, Texas Bar No. 24012490)
 8                                                cburkepickrel@baronbudd.com
                                                  3102 Oak Lawn Ave, #1100
 9                                                Dallas, Texas 75219
                                                  Telephone: (214) 521-3605
10
                                                  Proposed Lead Class Counsel
11

12         Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories
13   listed, and on whose behalf the filing is submitted, concur in the filing’s content
14   and have authorized this filing.
15

16   DATED: November 16, 2020                         /s/ John Fiske
17                                                    John Fiske (SBN 249256)
18

19
20

21

22

23

24

25

26

27
28
                                                  7
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                         RESPONSE TO THE NOTICE OF POSSIBLE AMICUS BRIEF
